People v Haluda (2019 NY Slip Op 06095)





People v Haluda


2019 NY Slip Op 06095


Decided on August 7, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
JEFFREY A. COHEN
COLLEEN D. DUFFY
ANGELA G. IANNACCI, JJ.


2017-09943
 (Ind. No. 2250/16)

[*1]The People of the State of New York, respondent,
vArthur Haluda, appellant. 


Laurette D. Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Elizabeth Miller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Fernando Camacho, J.), rendered July 19, 2017, convicting him of aggravated vehicular assault, driving while ability impaired by drugs, and leaving the scene of an incident without reporting, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered is unpreserved for appellate review because he did not move to withdraw his plea (see CPL 470.05[2]; People v Lopez, 71 NY2d 662, 665; People v Barham, 166 AD3d 643). In any event, the record demonstrates that the defendant's plea was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543; People v McGrath, 43 NY2d 803, 804; People v Mitchell, 121 AD2d 403; People v Edwards, 96 AD2d 610).
CHAMBERS, J.P., COHEN, DUFFY and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court